Case 3:18-cv-00750-CHB-RSE Document 1 Filed 11/13/18 Page 1 of 6 PageID #: 1




                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION

JOEL SAULMAN,                           )
                                        )
             Plaintiff,                 )
                                        )
      vs.                               ) CASE NO.       cv-750-CHB
                                        )
LOUISVILLE GAS & ELECTRIC               )
COMPANY,                                )
                                        )
             Defendant.                 )
                                        )

                          COMPLAINT AND DEMAND FOR JURY TRIAL

                                 I. NATURE OF THE CASE

      1.     Plaintiff, Joel Saulman (“Saulman” or “Plaintiff”), by counsel, brings this

action against Defendant, Louisville Gas & Electric Company (“Defendant”), alleging

violations of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. §12101

et. seq. and the Kentucky Civil Rights Act (KCRA).

                                      II. PARTIES

      2.     Saulman is a resident of Jefferson County in the Commonwealth of

Kentucky, who at all times relevant to this action resided within the geographical

boundaries of the Western District of Kentucky.

      3.     Defendant is a domestic corporation that systematically conducts business

within the geographical boundaries of the Western District of Kentucky.

                            III. JURISDICTION AND VENUE

      4.     Jurisdiction is conferred on this Court over the subject matter of this
Case 3:18-cv-00750-CHB-RSE Document 1 Filed 11/13/18 Page 2 of 6 PageID #: 2




litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 28 U.S.C. §1367; and 42 U.S.C.

§12117.

          5.    Jurisdiction is conferred on Saulman’s state law claims pursuant to 28

U.S.C. §1367 because his state law claims arise from the same common nucleus of

operative facts as his federal law claims and all of his claims form a single case and

controversy under Article III of the United States Constitution.

          6.    Defendant is an “employer” as that term is defined by 42 U.S.C.

§12111(5)(A) and KRS 344.030(2).

          7.    Saulman is an “employee” as that term is defined by 42 U.S.C. §12111(4)

and KRS 344.030(5).

          8.    Saulman is a “qualified individual with a disability” as defined by the

Americans with Disabilities Act, 42 U.S.C. §§12102(2) and 12111(8) and/or Defendant

knew of Saulman’s disability and/or regarded Saulman as being disabled and/or

Saulman had a record of being disabled.

          9.    Saulman satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity       Commission     (“EEOC”)     against   Defendant     alleging   disability

discrimination. Saulman received the required Notice of Suit Rights and timely files this

action.

          10.   A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Western District of Kentucky;

thus, venue is proper in this Court.

                                              2
Case 3:18-cv-00750-CHB-RSE Document 1 Filed 11/13/18 Page 3 of 6 PageID #: 3




                             IV. FACTUAL ALLEGATIONS

       11.    Saulman was hired by Defendant in or about July 2003. He presently

serves as a Lineman.

       12.    At all relevant times, Saulman has met or exceeded Defendant’s legitimate

performance expectations.

       13.    Defendant is sending approximately 12 individuals to Puerto Rico on a

special assignment to help restore power to the area. The assignment is expected to last

6-9 months. The assignment represents an increase of approximately $3,500 per week

for those selected to go on the assignment.

       14.    Saulman was originally selected for the assignment. However, on or

about December 19, 2017, he was informed that he was being removed from the

assignment. Initially, he was told it was due to his safety record; however, Tandra

Miller, Human Resources, informed Saulman that they did not feel that “this is not

personal, with everything going on with your health and all, we don’t know the

conditions of the medical facilities there, it’s probably safer for your to stay here.”

       15.    Defendant discriminated against Saulman based on a perceived disability.

Saulman had undergone a variety of testing for a potential heart condition in the sixty

days prior; however, through the testing, it was determined that he was not suffering

from a heart condition. Saulman was cleared to return to work without restrictions by

Defendant’s physician and had just passed had just passed his CDL physical that

morning.

                                              3
Case 3:18-cv-00750-CHB-RSE Document 1 Filed 11/13/18 Page 4 of 6 PageID #: 4




       16.    Furthermore, individuals with significantly worse safety records

remained on the Puerto Rico assignment.

       17.    As a result of the foregoing, Saulman filed Charge of Discrimination No.

474-2018-00347 alleging that he was discriminated against based on his disability.

       18.    Following his filing of the Charge, Defendant sent a second team to Puerto

Rico on assignment. Though Saulman should have been placed on the team per normal

assignment rules under the collective bargaining agreement, Defendant did not place

him on the assignment. Again, Saulman lost significant pay as a result.

       19.    Meanwhile, Billy Hundley, Saulman’s supervisor, instructed the

dispatchers here not to give Saulman any calls that would allow him to work overtime.

Individuals who have not engaged in protected activity have been allowed to continue

to work overtime.

                                   V. CAUSES OF ACTION

                     COUNT I: DISABILITY DISCRIMINATION

       20.    Saulman hereby incorporates by reference paragraphs one (1) through

nineteen (19) as if the same were set forth at length herein.

       21.    Defendant violated Saulman’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. 12101, et. seq. and the Kentucky Civil Rights Act by refusing to

allow him to go on the Puerto Rico assignments due to his actual or perceived disability.

       22.    Defendant’s actions were intentional, willful and in reckless disregard of

Saulman’s rights as protected by the ADA and the KCRA, KRS 344.040.

       23.    Saulman has suffered damages as a result of Defendant’s actions.

                                             4
Case 3:18-cv-00750-CHB-RSE Document 1 Filed 11/13/18 Page 5 of 6 PageID #: 5




                              COUNT II: RETALIATION

       24.    Saulman hereby incorporates by reference paragraphs one (1) through

twenty-three (23) of his Complaint as if the same were set forth at length herein.

       25.    Saulman engaged in protected activity when he complained of disability

discrimination and filed a Charge of Discrimination with the U.S> Equal Employment

Opportunity Commission.

       26.    Defendant retaliated against Charging Party by refusing to allow him to go

on the second Puerto Rico assignment and denying him overtime opportunities.

       27.    Defendant willfully and intentionally retaliated against Saulman in

violation of the ADA and KCRA, KRS 344.040.

       28.    Saulman has suffered damages as a result of Defendant’s actions.

                                VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Joel Saulman, respectfully requests that this Court enter

judgment in his favor and award him the following relief:

       1.     Reinstate Saulman to the position, salary and seniority level she would have

enjoyed but for Defendant’s unlawful actions; and/or payment to Saulman of front pay

in lieu thereof;

       2.     All wages, benefits, compensation and other monetary loss suffered as a

result of Defendant’s unlawful actions;

       3.     Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

                                            5
Case 3:18-cv-00750-CHB-RSE Document 1 Filed 11/13/18 Page 6 of 6 PageID #: 6




       4.     Compensatory damages for Defendant’s violations of the ADA and KCRA;

       5.     Punitive damages for Defendant’s violation of the ADA;

       6.     Costs and attorney’s fees incurred as a result of bringing this action;

       7.     Pre- and post-judgement interest on all sums recoverable; and

       8.     All other legal and/or equitable relief this Court sees fit to grant.



                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych
                                          Andrew Dutkanych
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile: (812) 424-1005
                                          Email: ad@bdlegal.com
                                          Counsel for Plaintiff, Joel Saulman

                              DEMAND FOR JURY TRIAL

       Plaintiff, Joel Saulman, by counsel, requests a trial by jury on all issues deemed

so triable.

                                          Respectfully submitted,

                                          BIESECKER DUTKANYCH & MACER, LLC

                                          By: /s/ Andrew Dutkanych
                                          Andrew Dutkanych
                                          411 Main Street
                                          Evansville, Indiana 47708
                                          Telephone: (812) 424-1000
                                          Facsimile: (812) 424-1005
                                          Email: ad@bdlegal.com
                                          Counsel for Plaintiff, Joel Saulman

                                              6
